No. 99-60527
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60527
                          Summary Calendar


SAJJAD HAIDER RIZVI;
IQRAR HAIDER RIZVI;
NABIHA HAIDER RIZVI;
MUBASHIRA SAJJAD RIZVI,
                                           Petitioners,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.

                        - - - - - - - - - -
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                             BIA Nos.
                            A29-924-885
                            A71-509-654
                            A71-509-655
                            A71-509-656
                        - - - - - - - - - -
                            May 3, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     This is a petition for review of the Board of Immigration

Appeals’ decision dismissing the appeal from the immigration

judge’s decision to deny an application for asylum.       We have

reviewed the record and the briefs and determine that the

decision of the Board is supported by substantial evidence.         See

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).         The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60527
                               -2-

petition for review is DENIED.